[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION DEFENDANTS' MOTIONS FOR SUMMARY JUDGMENT
In this malpractice action defendants, Bradley Memorial Hospital and Balazs Somogyi M.D. separately move for summary judgment on the ground that the action is barred by the applicable statute of limitations, C.G.S. 52-584 in that plaintiff discovered his injury or in the exercise of reasonable care should have discovered the injury more than two years before this action was brought.
It is evident that to this court, that there is a material question of fact as to when plaintiff discovered actionable harm or a causal relationship between her discomfort and the surgery involved, making a decision by way of summary judgment inappropriate. Catz v. Rubenstein, 201 Conn. 38
(1989) Hollender v. Schoolinik, 2 CSCR 638, 13 CLT 622 (1987).
Motions for Summary Judgment denied.
WAGNER, JUDGE